DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-13, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2016/0273733).
 Regarding claim 1, Liu et al. disclose a backlight module (see Title, Abstract; 100 of Fig 1) comprising: a back plate (supporting plate 110); a backlight source (130; Paragraph 19), installed on the back plate; a luminous region (central projecting area 124), located in the center region of the back plate; and a dark region (periphery region 122; paragraph 20), located at the edge of the back plate and surrounding the luminous region, wherein the backlight source comprises a first light source (130) and a second light source (133); and the first light source (130) is located in the luminous region (central region 124), and the second light source (133) is located in the dark region (periphery region 122: see paragraphs 20-21).


Regarding claim 3, Liu et al. disclose that the side edges comprise: two first side edges, arranged in parallel and oppositely; and two second side edges, arranged in parallel and oppositely, and perpendicular to the first side edges; and the first side edges are longer than the second side edges, and the second light source is arranged on the second side edge (See Fig 1).
Regarding claim 4, Liu et al. disclose that in the dark region (122) comprises a plurality of side edges; two adjacent side edges are connected to form a corner; and the second light source (133a) is arranged in the corner region (Fig 1).
Regarding claim 6, Liu et al. disclose that the backlight module comprises a reflection structure (153); the reflection structure is arranged in the dark region of the back plate; and the reflection structure is matched with the corresponding second light source (Fig 1: paragraphs 19-20).
Regarding claim 7, Liu et al. disclose that the reflection structure is conical (see the structure of optical modulation film with reflective surface (153) in Fig 1).
Regarding claim 8, Liu et al. disclose that the back plate (110) comprises: a bottom plate corresponding to the luminous region (124); a first reflection plate (151), corresponding to the dark region (112) , located on a plane different from the plane of the bottom plate and connected with the first side edge of the bottom plate; and a second reflection plate, corresponding to the dark region, located on a plane different from the plane of the bottom 
 Regarding claim 9, Liu et al. disclose a backlight module (see Title, Abstract; 100 of Fig 1) comprising: a back plate (supporting plate 110), a backlight source (130; Paragraph 19), comprising a first light source (130) and a second light source (133); the back plate comprises: a bottom plate (bottom portion of 110), located in the center region (124) of the back plate; a first reflection plate (150), located on a plane different from the plane of the bottom plate and connected with the first side edge of the bottom plate; and a second reflection plate, located on a plane different from the plane of the bottom plate and connected with the second side edge of the bottom plate; the first reflection plate, the second reflection plate and the bottom plate form a conical reflection structure at an intersection; the first light source is arranged on the bottom plate; and the second light source is arranged on an intersection point of the first reflection plate, the second reflection plate and the bottom plate (see Fig 1, 2A-2B ; paragraphs 19-22).
Regarding claim 10, Liu et al. disclose a display device (paragraphs 2,6 & 18), comprising a backlight module (See Title, Abstract; 100 of Fig 1) comprising: a back plate (supporting plate 110); a backlight source (130; Paragraph 19), installed on the back plate; a luminous region (124), located in the center region of the back plate; and a dark region (periphery region 112), located at the edge of the back plate and surrounding the luminous region, wherein the 
Regarding claim 11, Liu et al. disclose that the dark region (periphery region 122) comprises a plurality of side edges, and the second light source (133) is arranged on the inner wall of the side edge (see Fig 1).
Regarding claim 12, Liu et al. disclose that the side edges comprise: two first side edges, arranged in parallel and oppositely; and two second side edges, arranged in parallel and oppositely, and perpendicular to the first side edges; and the first side edges are longer than the second side edges, and the second light source is arranged on the second side edge (See Fig 1).
Regarding claim 13, Liu et al. disclose that in the dark region (122) comprises a plurality of side edges; two adjacent side edges are connected to form a corner; and the second light source (133a) is arranged in the corner region (Fig 1).
Regarding claim 15, Liu et al. disclose that the backlight module comprises a reflection structure (153); the reflection structure is arranged in the dark region of the back plate; and the reflection structure is matched with the corresponding second light source (Fig 1: paragraphs 19-20).
Regarding claim 16, Liu et al. disclose that the reflection structure is conical (see the structure of optical modulation film with reflective surface (153) in Fig 1).
Regarding claim 17, Liu et al. disclose that the back plate (110) comprises: a bottom plate corresponding to the luminous region (124); a first reflection plate (151), corresponding .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. as applied to claims 1 & 10.
Regarding claims 5 & 14, Liu et al. disclose all the limitations of claims 5 & 14, except for at least two second light sources at each corner, instead showing one light source.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to position at least two light sources at each corner depending on the design of illumination in the periphery region.
			
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Karabi Guharay/
Primary Examiner, Art Unit 2875